Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 1 of 13 - Page ID#: 262




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                   AT ASHLAND

 CRIMINAL ACTION NO. 20-19-DLB-EBA

 UNITED STATES OF AMERICA                                                      PLAINTIFF


 v.            ORDER ADOPTING REPORT AND RECOMMENDATION


 RONALD STINESPRING                                                          DEFENDANT

                                ** ** ** ** ** ** ** **

        This matter is before the Court upon the July 9, 2021 Report and Recommendation

 (R&R) of the United States Magistrate Judge Edward B. Atkins (Doc. # 34), wherein he

 recommends that the Court deny Defendant Ronald Stinespring’s Motion to Suppress

 (Doc. # 19). Defendant Stinespring having filed Objections (Doc. # 35), and the United

 States having filed a Response to his Objections (Doc. # 37), the R&R is now ripe for the

 Court’s consideration. For the reasons that follow, Defendant Stinespring’s Objections

 are overruled, the R&R is adopted as modified herein, and the Motion to Suppress is

 denied.

 I.     FACTUAL BACKGROUND

        On November 18, 2020, Defendant Ronald Stinespring was indicted for two counts

 of child pornography related crimes: (I) production of visual depictions in violation of 18

 U.S.C. § 2251(a), and (II) possession of visual depictions in violation of 18 U.S.C.

 § 2252(a)(4)(B). (Doc. # 1). The underlying affidavits of Trooper Tanner Johnson of the

 Kentucky State Police allege that on March 1, 2019, he received information from a minor

 victim that she had been staying with Defendant Stinespring with her two sisters for the


                                             1
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 2 of 13 - Page ID#: 263




 last two years. (Doc. # 19-1 at 2). The victim reported that Defendant Stinespring

 punished her “by tying her up with paracord rope and using a flashlight stun gun to shock

 the top of her feet,” and also “shocked her under her arm pits and used a wood board to

 strike her in the back of her legs.” (Id.). Upon these injuries being verified at the Elliott

 County Department of Social Services Office, Trooper Johnson sought a warrant for the

 residence of Defendant Stinespring (“Warrant 1”). (Id.). After executing Warrant 1,

 Trooper Johnson sought an additional warrant (“Warrant 2”) to take a video recording of

 the living conditions and recover any electronic devices in the home that may contain

 evidence of child abuse. (Doc. # 19-2).

        Defendant Stinespring’s Motion to Suppress challenges the legality of Warrant 2,

 which forms the basis for the child pornography offenses brought against him.              In

 Stinespring’s Motion to Suppress, he argues that Warrant 2 lacks the probable cause

 necessary to support the search of Stinespring’s electronic devices. (Doc. # 19 at 3).

 The electronic devices recovered pursuant to Warrant 2 include: two cell phones, two

 computers, one tablet, fourteen large internal hard drives, one large external hard drive,

 nine small external hard drives, one small internal hard drive, one computer mother board,

 and two SIM cards. (Docs. # 19 at 2, 19-2 at 3, and 23-3 at 2). Officers also seized an

 ultrasound fetal Doppler, pregnancy tests, and birth control pills. (Id.).

        Following the execution of Warrant 2, Trooper Justin Flannery of the Kentucky

 State Police sought three more search warrants related to the electronic evidence. (Docs.

 # 23-3 through 23-5). Warrant 3 permitted a search of the electronic items seized in

 Warrant 2 for evidence of child pornography, human trafficking, or physical or sexual

 abuse. (Doc. # 23-3 at 1). Warrant 4 permitted a further search of the electronic items



                                               2
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 3 of 13 - Page ID#: 264




 after a forensic examiner found depictions of what appeared to be child exploitation. (Doc.

 # 23-4 at 4-5). Warrant 5 authorized the final search of the Stinespring residence and

 included authorization to confiscate cameras or electronic items capable of storing

 photographs after two minor victims disclosed that Stinespring had taken sexual

 depictions of them. (Doc. # 23-5 at 1-2).

        Following the filing of Stinespring’s Motion to Suppress, Magistrate Judge Edward

 Atkins held an evidentiary hearing so that evidence and testimony could be presented

 concerning the validity of Warrant 2. (Doc. # 26). Of particular importance to Judge

 Atkins was the applicability of the doctrines of good faith reliance on the search warrant

 and inevitable discovery. (Id.). After the hearing, Judge Atkins requested the parties

 further brief the issues of good faith reliance on the search warrant and inevitable

 discovery. (Doc. # 29). On June 14, 2021, Defendant Stinespring filed a supplemental

 memorandum addressing these issues, (Doc. # 32), and on June 25, 2021, the United

 States filed its response. (Doc. # 33).

 II.    REPORT AND RECOMMENDATION

        On July 9, 2021, Magistrate Judge Atkins filed his R&R recommending that

 Defendant Stinespring’s Motion to Suppress be denied due to the applicability of the good

 faith exception. (Doc. # 34).

        First, Judge Atkins explained that in order for a search to be reasonable under the

 Fourth Amendment, a warrant supported by probable cause is needed. (Id. at 5). To

 establish probable cause, an affidavit should demonstrate “a ‘fair probability’ that

 evidence of a crime will be located on the premises of the proposed search.” (Id.) (quoting

 United States v. Algie, 721 F.2d 1039, 1041 (6th Cir. 1983)). There must “be a nexus



                                             3
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 4 of 13 - Page ID#: 265




 between the place to be searched and the evidence sought.” (Id.) (quoting United States

 v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004) (internal citations omitted)). The United

 States conceded that the nexus necessary to support probable cause was absent. (Id.

 at 6); (Doc. # 23 at 6). Therefore, Judge Atkins turned to the United States’ argument

 that Warrant 2, and the evidence obtained from its execution, should not be suppressed

 because of the doctrines of inevitable discovery and good faith reliance. (Doc. # 34 at 6-

 7).

        Judge Atkins first outlined the inevitable discovery doctrine, an exception to the

 exclusionary rule, that prevents evidence from being suppressed “if the Government can

 prove by a preponderance that the evidence inevitably would have been acquired through

 lawful means had the government misconduct not occurred.” (Id. at 7) (citing United

 States v. Kennedy, 61 F.3d 494, 497 (6th Cir. 1995)). The Government must demonstrate

 “(1) a reasonable probability that the evidence in question would have been discovered

 by lawful means but for the police misconduct; (2) that the police possessed the leads

 making the discovery inevitable at the time of the misconduct; and (3) that the police were

 actively pursuing an alternate line of investigation prior to the misconduct.” (Id.) (citing

 Kennedy, 61 F.3d at 499). While the United States argued that it could meet this burden,

 Judge Atkins found otherwise because they could not meet requirement (2) and (3) of the

 test set out in Kennedy. (Id. at 8-9). Judge Atkins determined that the United States

 failed to demonstrate that the police possessed the lead making discovery inevitable prior

 to the misconduct. (Id.). When the police applied for Warrant 2, they had yet to uncover

 electronic evidence relating to sexual abuse and could not show that information obtained




                                              4
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 5 of 13 - Page ID#: 266




 from the interviews of the minor victim were part of an independent line of investigation.

 (Id.).

          However, notwithstanding the inapplicability of the inevitable discovery doctrine,

 Judge Atkins recommended that the evidence not be suppressed because the officers

 relied on Warrant 2 in good faith. (Id. at 9). The Leon good faith exception allows for

 evidence “‘obtained in objectively reasonable reliance’ on a ‘subsequently invalidated

 search warrant’” to be saved from suppression. (Id.) (quoting United States v. Brown,

 828 F.3d 375, 385 (6th Cir. 2016)). This exception does not apply if the affidavit “so lacks

 indicia of probable cause that belief in the existence of probable cause would be

 objectively unreasonable.” (Id.) (citing United States v. Rose, 714 F.3d 362, 367 (6th Cir.

 2013)). While Stinespring alleged that the warrant was so facially deficient that the officer

 could not have presumed it to be valid, Judge Atkins opined that while the warrant lacked

 the necessary nexus to support a finding of probable cause, it did contain the minimally

 sufficient nexus needed to support an assertion of good faith. (Id. at 11-12); see Brown,

 828 F.3d at 385. In particular, Judge Atkins relied on the affiant’s statement which

 provided factual context to support a finding of a minimally sufficient nexus—specifically

 that while conducting interviews officers discovered that a computer and cell phone at

 Stinespring’s residence may contain evidence of child abuse. (Id. at 12). Judge Atkins

 further found that Warrant 1 being granted a day prior on almost an identical affidavit

 necessitated that Warrant 2 could not be so lacking in indicia of probable cause that an

 officer could not reasonably presume its validity. (Id. at 11).




                                               5
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 6 of 13 - Page ID#: 267




        Ultimately, Judge Atkins recommended that Stinespring’s Motion to Suppress

 evidence obtained from Warrant 2 be denied due to the applicability of the good faith

 exception. (Id.).

 III.   ANALYSIS

        A.     Standard of Review

        Pursuant to 28 U.S.C. § 636(b)(1)(B), a district court judge may “designate a

 magistrate judge to conduct hearings, including evidentiary hearings, and to submit to a

 judge of the court proposed findings of fact and recommendations for the disposition . . .

 of any motion,” including a motion to suppress. Under Federal Rule of Criminal Procedure

 59(b)(1), following a magistrate judge’s recommended disposition, a party has fourteen

 days to file “specific written objections to the proposed findings and recommendations.”

 The district judge is required to “consider de novo any objection to the magistrate judge’s

 recommendation,” and “may accept, reject, or modify the recommendation.” FED. R.

 CRIM. P. 59(b)(3); see also 28 U.S.C. § 636(b)(1)(C). Failure to object is considered

 waiver of the party’s right to review. FED. R. CRIM. P. 59(b)(2).

        Objections to a magistrate judge’s recommended disposition must be “specific

 written objections to the proposed findings and recommendations.” Id. This necessitates

 that “vague, general, or conclusory objections,” will not be considered and are

 “tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir.

 2001). Further, an objection that does “nothing more than state a disagreement with a

 Magistrate’s suggested resolution, or simply summarizes what has been presented

 before, is not an ‘objection’ as that term is used in this context.” United States v.

 Shephard, No. 09-81, 2016 WL 9115464, at *1 (E.D. Ky. Sept. 18, 2016) (quoting



                                              6
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 7 of 13 - Page ID#: 268




 VanDiver v. Martin, 304 F. Supp. 2d 934, 938 (E.D. Mich. 2004)). Specific objections

 “explain[s] and cite[s] specific portions of the report which [counsel] deem[s] problematic.”

 Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (alteration in original) (quoting Smith

 v. Chater, 121 F.3d 709, 1997 WL 415309, at *2 (6th Cir. July 18, 1997)).

         B.    Defendant Stinespring’s Objections

         Defendant Stinespring raises only one objection to the Magistrate’s Report and

 Recommendation—that the good faith exception is inapplicable because Warrant 2 was

 a “bare-bones” warrant which depended on “mere suspicion, beliefs, and conclusions” in

 contravention of precedential law in the Sixth Circuit. (Doc. # 35 at 1-2). Stinespring

 argues that Magistrate Judge Atkins failed to consider that the affidavit underlying

 Warrant 2 “omit[ted] critically important information” such as “not indicat[ing] who

 conducted the interviews,” “who was interviewed,” “the interviewees’ source or basis of

 knowledge,” and “no information” regarding the “credibility of the source of information.”

 (Id. at 4). Stinespring further takes issue with the Magistrate Judge’s consideration of

 Warrant 1 and facts known to the officer that were not included in the affidavit, which

 violated Sixth Circuit precedent requiring that a probable cause determination be bound

 to the four corners of the affidavit. (Id. at 6). Due to these perceived failures, Stinespring

 requests that this Court sustain his specific objection and grant his Motion to Suppress.

 (Id. at 7).

         C.    Application of the Leon Good Faith Exception

         While the United States conceded that the nexus supporting probable cause for

 Warrant 2 was lacking, Judge Atkins ultimately recommended not suppressing the




                                               7
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 8 of 13 - Page ID#: 269




 evidence obtained from Warrant 2 due to the Leon good faith exception. (Doc. # 34 at

 11-12).

        Generally, if evidence is obtained in violation of the Fourth Amendment, the

 “exclusionary rule [] precludes its use in a criminal proceeding against the victim of the

 illegal search and seizure.” Illinois v. Krull, 480 U.S. 340, 347 (1987). However, there is

 an exception to this rule, disallowing the suppression of evidence when it was “‘obtained

 in objectively reasonable reliance’ on the ‘subsequently invalidated search warrant.’”

 Brown, 828 F.3d at 385 (quoting United States v. Leon, 468 U.S. 897, 922 (1984)). The

 Supreme Court has established four situations in which an officer’s reliance on an invalid

 warrant cannot be considered objectively reasonable, and therefore cannot be excused

 by the good faith exception—where (1) “the magistrate or judge in issuing a warrant was

 misled by information in an affidavit that the affiant knew was false or would have known

 was false except for [their] reckless disregard of the truth”; (2) “where the issuing

 magistrate wholly abandoned [their] judicial role”; (3) the “warrant based on an affidavit

 [is] so lacking in indicia of probable cause as to render official belief in its existence

 entirely unreasonable”; and (4) the warrant is “so facially deficient—i.e., in failing to

 particularize the place to be searched or the things to be seized—that the executing

 officers cannot reasonably presume it to be valid.” Leon, 468 U.S. at 923. Although

 unclear from his Objection, it appears Stinespring argues that only the third scenario is

 applicable in reviewing Warrant 2. (Doc. # 35 at 2-6).

        The affidavit underlying Warrant 2, which Stinespring challenges as “so lacking in

 indicia of probable cause,” states in relevant part:

        On the 1st day of March 2019 a Search Warrant [Warrant 1] was conducted
        at this residence and due to the location and the limited day light hours and


                                              8
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 9 of 13 - Page ID#: 270




        no lighting in the residence I was unable to document the living conditions.
        It was discovered after leaving the residence while conducting interviews
        that there was a computer and a cell phone at the residence that may
        contain evidence of child abuse and continual residence of the property.
 (Doc. # 19-2 at 2).1 Warrant 2 also described an interview with the minor victim where

 she stated she lived at Stinespring’s residence for the last two years with her two sisters,

 had never left the property, and was physically abused by Stinespring in a myriad of ways.

 (Doc. # 19-2 at 2).

        An affidavit “so lacking in indicia of probable cause that no reasonable officer would

 rely on the warrant has come to be known as a ‘bare bones’ affidavit.” United States v.

 White, 874 F.3d 490, 496 (6th Cir. 2017). An affidavit which contains “a minimally

 sufficient nexus between the illegal activity and the place to be searched” will not be

 considered “bare bones.” Id. at 496-97 (quoting United States v. Carpenter, 360 F.3d

 591, 596 (6th Cir. 2004) (en banc)). Importantly, a “bare bones affidavit should not be

 confused with one that lacks probable cause.” Id. at 497. This distinction is especially

 important as it relates to Stinespring as he argues that Judge Atkins “failed to establish

 an actual nexus between the allegations of physical abuse [and] electronic devices

 seized.” (Doc. # 35 at 6). However, all that the United States must illustrate is that the

 affidavit contains “‘some connection, regardless of how remote it may have been’…

 ‘between the criminal activity at issue and the place to be searched,’” Id. (quoting United

 States v. Laughton, 409 F.3d 744, 749-50 (6th Cir. 2005)). As long as some connection

 is established, “then the affidavit is not bare bones and official reliance on it is

 reasonable.” Id.



 1      Warrant 2 was substantially similar to Warrant 1, with only the addition of the preceding
 paragraph. (See Doc. # 19-1 at 2).

                                                9
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 10 of 13 - Page ID#: 271




        Here, Trooper Johnson presented a variety of evidence that tends to create some

 connection between Stinespring’s criminal activity and the electronic devices.          This

 evidence included: (1) a minor victim’s statement that she had been staying with

 Stinespring, along with her two sisters, for the last two years, (2) her statements alleging

 physical abuse by Stinespring—including tying her up, using a stun gun to shock her feet

 and arm puts, striking her with a wood board—injuries of this type were verified by the

 Elliott County Department of Social Services, and (3) interviews indicating that there was

 a computer and cell phone at the residence that potentially contain evidence of child

 abuse. (Doc. # 19-2 at 2). In reading the affidavit as a whole, it is clear that there were

 substantial allegations of child abuse, and some connection between that abuse and

 electronic devices, which was established by interviews performed by the Kentucky State

 Police. As explained by Judge Atkins:

        Assertions that an executing officer’s reliance on a search warrant was not
        in good faith can be overcome with a “modicum of evidence, however slight,
        to connect the criminal activity described in the affidavit to the place to be
        searched.” Laughton, 409 F.3d at 749. While insufficient to establish
        probable cause, the warrant certainly contains a minimally sufficient nexus
        between the illegal activity and the place to be searched.
 (Doc. # 34 at 12). Importantly, Warrant 2 also described an additional purpose for

 recovering electronic devices from Stinespring’s residence—to find “evidence of . . .

 continual residence of the property.” (Doc. # 19-2 at 2). Considering the evidence

 contained in the affidavit, it was not unreasonable for law enforcement to rely upon

 Warrant 2 to seize and search Stinespring’s electronic devices.            The substantial

 allegations of child abuse, corroborated by the Elliott County Department of Social

 Services, in conjunction with an interviewee indicating that a computer or cell phone in

 the home contained evidence of this abuse and continued residency, meets the lenient


                                             10
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 11 of 13 - Page ID#: 272




 standard of a “modicum of evidence . . . connect[ing] the criminal activity described in the

 affidavit to the place to be searched.” Laughton, 409 F.3d at 749; see also United States

 v. Neuhard, 149 F. Supp. 3d 817, 823-24 (E.D. Mich. 2016) (holding that probable cause

 was present when a minor victim indicated that she was abused, and depictions of this

 abuse were housed on electronic devices in the defendant’s possession).

        Additionally, “reasonable inferences that are not sufficient to sustain probable

 cause in the first place may suffice to save the ensuing search as objectively reasonable.”

 United States v. White, 874 F.3d 490, 500 (6th Cir. 2017). While “vaguely asserting that

 a suspect had access to rooms in a particular residence will not establish probable cause

 to search that residence, but providing some factual detail about the residence permits

 an officer to reasonably infer that is factual support for the assertion.” Id. As discussed

 above, the affidavit supporting Warrant 2 laid out a myriad of factual details, including that

 the minor victim had been living at Stinespring’s residence for two years, during that time

 suffered significant abuse perpetrated by Stinespring, and never left the property. (Doc.

 # 19-2 at 2). While not explicitly stated in Trooper Johnson’s affidavit, it is a reasonable

 inference to presume that the individuals with personal knowledge of Stinespring’s abuse

 and familiarity with his residence were the minor victims in this case. Based on this

 inference, it reasonably follows that the interviewee who indicated that there was a

 computer and a cell phone that may contain evidence of child abuse at the residence

 must have been one of the minors who was previously living with Stinespring. While the

 affidavit is certainly not a model of clarity, it does clearly lay out evidence of Stinespring’s

 abuse, and connects that abuse with a computer and a cellphone located on his property.

 Therefore, like in White, the affidavit does not vaguely assert that Stinespring’s electronics



                                               11
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 12 of 13 - Page ID#: 273




 contained evidence of child abuse, because it also provides details of the abuse and

 information from one of the minor victims that evidence of this abuse may be discovered

 on his electronic devices.

        When reviewing a warrant through the lens of Leon, the Supreme Court has

 determined that “[i]n the ordinary case, an officer cannot be expected to question the

 magistrate’s probable-cause determination . . . [p]enalizing the officer for the magistrate’s

 error, rather than his own, cannot logically contribute to the deterrence of Fourth

 Amendment violations.” 468 U.S. at 921. Because deterrence is the underlying policy

 justification of the exclusionary rule, “the marginal or nonexistent benefits produced by

 suppressing evidence obtained in objectively reasonable reliance on a subsequently

 invalidated search warrant cannot justify the substantial costs of exclusion.”            Id.

 Therefore, “[o]nly when law enforcement officials operate in ‘deliberate, reckless, or

 grossly negligent disregard for Fourth Amendment rights’ will the ‘heavy toll’ of

 suppression ‘pay its way.’” White, 874 F.3d at 497 (quoting Davis v. United States, 564

 U.S. 229, 237-38 (2011). Here, the defects in the underlying affidavit would not be

 “apparent in the eyes of a reasonable official” and therefore excluding the evidence

 obtained by Warrant 2 would not serve the underlying purpose of the exclusionary rule.

 Id.   Taking into consideration the policy underlying the exclusionary rule, and the

 presence of a minimally sufficient nexus between Stinespring’s abuse of the minor victim

 and his electronic devices, Stinespring’s objection is overruled.




                                              12
Case: 0:20-cr-00019-DLB-EBA Doc #: 38 Filed: 09/01/21 Page: 13 of 13 - Page ID#: 274




 IV.    CONCLUSION

        Ultimately, Defendant Stinespring failed to raise a meritorious objection to Judge

 Atkins’s Report and Recommendation. Accordingly, because the Court finds Judge

 Atkins’s analysis and conclusions persuasive as modified herein,

        IT IS ORDERED as follows:

        (1)    Judge Atkins’s Report and Recommendation (Doc. # 34) is adopted as

 modified herein;

        (2)    Defendant Stinespring’s Objection (Doc. # 35) to the Report and

 Recommendation is overruled;

        (3)    Defendant Stinespring’s Motion to Suppress (Doc. # 19) is denied;

        (4)    The time period from March 30, 2021, through today’s date, totaling 155

 days, is excluded from the provisions of the Speedy Trial Act, pursuant to 18 U.S.C. §§

 3161(h)(1)(D) & (H); and

        (5)    This matter is scheduled for an in-court Status Conference on Friday,

 September 10, 2021 at 9:00 a.m. in Ashland.

        This 1st day of September, 2021.




 O:\DATA\ORDERS\Ashland Criminal\2020\20-19 Order Adopting R&R Stinespring.docx




                                              13
